Per Curiam:
If, as is now alleged by the learned counsel for the appellant, the auditor failed to report the whole of the testimony presented to him, an exception to that effect ought to have been filed within the time specified by the rules of court. This not having been done, we cannot take cognizance of the subsequent action of the court of common pleas refusing to hear the appellant’s depositions, — a matter purely discretionary.
Decree affirmed and the appeal dismissed, at the costs of the appellant.